*1294Respondent initially concedes, and we agree, that the determination cannot be sustained insofar as petitioner was found guilty of providing unauthorized legal assistance. Because petitioner has not fully served that portion of the penalty barring him from serving as a representative upon the Inmate Grievance Resolution Committee for three years, we accordingly remit this matter so that respondent may reconsider the penalty imposed (see Matter of Hernandez v Smith, 52 AD3d 1134, 1134 [2008]).
Turning to the contraband charge, petitioner possessed the papers in question and, given proof that he was not specifically authorized to do so, substantial evidence exists to support the determination of guilt (see Matter of McCollum v Fischer, 61 AD3d 1194, 1194 [2009], lv denied 13 NY3d 703 [2009]; Matter of Jenkins v Senkowski, 221 AD2d 779 [1995]). Further, there is no dispute as to the content of the offending papers — which were described at length at the disciplinary hearing — and we do not view their absence from the record to be so “material to the determination [ ]or of such significance as to preclude meaningful review” (Matter of Rodriguez v Coughlin, 167 AD2d 671, 671 [1990]; see Matter of Boyce v Coughlin, 191 AD2d 936, 937 [1993], lv denied 82 NY2d 651 [1993]). Petitioner’s remaining argument, to the extent that it has not been rendered academic in light of the foregoing, has been considered and rejected.
Peters, P.J., Lahtinen, Malone Jr., Kavanagh and McCarthy, JJ., concur. Adjudged that the determination is modified, without costs, by annulling so much thereof as found petitioner guilty of providing unauthorized legal assistance and imposed a penalty; petition granted to that extent, respondent is directed to expunge all references thereto from petitioner’s institutional record and matter remitted to respondent for an administrative redetermination of the penalty imposed on the remaining violation; and, as so modified, confirmed.